                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


BIOGEN INT'L GMBH,
and BIOGEN MA INC.

                     Plaintiffs,

V.                                                     C.A. No. 17-823-LPS
                                                       (Consolidated)
AMNEAL PHARMACEUTICALS LLC, ET AL.

                     Defendants.


Steven J. Balick, Andrew C. Mayo, ASHBY & GEDDES, Wilmington, DE

James B. Monroe, Sanya Sukduang, Paul W. Browning, Li Feng, Andrew E. Renison, John E.
Nappi, Jeanette M. Roorda, FINNEGAN, HENDERSON, FARABOW, GARRETT &
DUNNER, LLP, New York, NY

      Attorneys for Plaintiffs.



Adam W. Poff, Pilar G. Kraman, YOUNG CONAWAY STARGATT & TAYLOR, LLP,
Wilmington, DE

H. Keeto Sabharwal, Cedric Tan, Shailendra K. Maheshwari, Yun Wei, Alton L. Hare,
PILLSBURY WINTHROP SHAW PITTMAN LLP, Washington, DC

Michelle A. Herrera, PILLSBURY WINTHROP SHAW PITTMAN LLP, San Diego, CA

      Attorneys for Defendant Pharmathen S.A.




                                   MEMORANDUM OPINION



March 7, 2019
Wilmington, Delaware
STARK, U.S. District Judge:

       Plaintiffs Biogen International GmbH and Biogen MA Inc. (collectively, "Biogen" or

"Plaintiffs") filed suit against multiple defendants in this now-consolidated action under the

Hatch-Waxman Act as a result of Defendants' efforts to market a generic version ofBiogen' s

Tecfidera (dimethyl fumarate) product. Biogen filed complaints alleging infringement of U.S.

Patent Nos. 6,509,376 ("the ' 376 patent"), 7,320,999 ("the ' 999 patent"), 7,619,001 ("the ' 001

patent"), 7,803 ,840 ("the ' 840 patent"), 8,759,393 ("the ' 393 patent"), and 8,399,514 ("the ' 514

patent") (collectively, "patents-in-suit" or "asserted patents").

       Presently before the Court is the issue of claim construction. While most of the

Defendants agree with Plaintiffs that no claim construction is necessary, at least three

Defendants - Hetero, Zydus, and Pharmathen - seek construction of the term "microtablets or

micropellets" as used in the ' 001 Patent. The parties completed briefing on November 30, 2018.

(D.I. 194, 195, 202, 203) The Court held a claim construction hearing on January 9, 2019. (Se e

D.I. 222) ("Tr.")

I.      LEGAL STANDARDS

       The ultimate question of the proper construction of a patent is a question of law. See

Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 837 (2015) (citing Markman v. Westview

Instruments, Inc., 517 U.S. 370, 388-91 (1996)). "It is a bedrock principle of patent law that the

claims of a patent define the invention to which the patentee is entitled the right to exclude."

Phillips v. AWHCorp., 415 F.3d 1303, 131 2 (Fed. Cir. 2005) (citation and internal quotation

marks omitted). " [T]here is no magic formula or catechism for conducting claim construction."

Id. at 1324. Instead, the court is free to attach the appropriate weight to appropriate sources "in

light of the statutes and policies that inform patent law." Id.




                                                   1
        "[T]he words of a claim are generally given their ordinary and customary meaning . . ..

[which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e. , as of the effective filing date of the patent application."

Id. at 1312-13 (internal citations and quotation marks omitted). "[T]he ordinary meaning of a

claim term is its meaning to the ordinary artisan after reading the entire patent." Id. at 1321

(internal quotation marks omitted). The patent "specification is always highly relevant to the

claim construction analysis. Usually, it is dispositive; it is the single best guide to the meaning

of a disputed term." Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

        While "the claims themselves provide substantial guidance as to the meaning of

particular claim terms," the context of the surrounding words of the claim also must be

considered. Phillips, 415 F.3d at 1314. Furthermore, " [o]ther claims of the patent in question,

both asserted and unasserted, can also be valuable sources of enlightenment ... . [b ]ecause claim

terms are normally used consistently throughout the patent." Id. (internal citation omitted).

        It is likewise true that " [d]ifferences among claims can also be a useful guide ... . For

example, the presence of a dependent claim that adds a particular limitation gives rise to a

presumption that the limitation in question is not present in the independent claim." Id. at 1314-

15 (internal citation omitted). This "presumption is especially strong when the limitation in

dispute is the only meaningful difference between an independent and dependent claim, and one

party is urging that the limitation in the dependent claim should be read into the independent

claim." SunRace Roots Enter. Co., Ltd. v. SRA M Corp., 336 F.3d 1298, 1303 (Fed. Cir. 2003).

        It is also possible that "the specification may reveal a special definition given to a claim

term by the patentee that differs from the meaning it would otherwise possess. In such cases, the

inventor' s lexicography governs." Phillips, 415 F.3d at 1316. It bears emphasis that " [e]ven




                                                    2
when the specification describes only a single embodiment, the claims of the patent will not be

read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope

using words or expressions of manifest exclusion or restriction." Hill-Rom Servs., Inc. v. Stryker

Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (quoting Liebel-Flarsheirn Co. v. Medrad, Inc. , 358

F.3d 898, 906 (Fed. Cir. 2004)) (alteration in original) (internal quotation marks omitted).

       In addition to the specification, a court "should also consider the patent's prosecution

history, if it is in evidence." Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.

1995), aff'd, 517 U.S. 370 (1996). The prosecution history, which is "intrinsic evidence,"

"consists of the complete record of the proceedings before the [Patent and Trademark Office]

and includes the prior art cited during the examination of the patent." Phillips, 415 F.3 d at 1317.

"[T]he prosecution history can often inform the meaning of the claim language by demonstrating

how the inventor understood the invention and whether the inventor limited the invention in the

course of prosecution, making the claim scope narrower than it would otherwise be." Id

       "In some cases, ... the district court will need to look beyond the patent's intrinsic

evidence and to consult extrinsic evidence in order to understand, for example, the background

science or the meaning of a term in the relevant art during the relevant time period." Teva, 135

S. Ct. at 841. "Extrinsic evidence consists of all evidence external to the patent and prosecution

history, including expert and inventor testimony, dictionaries, and learned treatises." Markman,

52 F.3d at 980. For instance, technical dictionaries can assist the court in determining the

meaning of a term to those of skill in the relevant art because such dictionaries "endeavor to

collect the accepted meanings of terms used in various fields of science and technology."

Phillips, 415 F.3d at 1318. In addition, expert testimony can be useful "to ensure that the court's

understanding of the technical aspects of the patent is consistent with that of a person of skill in




                                                  3
the art, or to establish that a particular term in the patent or the prior art has a particular meaning

in the pertinent field." Id. Nonetheless, courts must not lose sight of the fact that "expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence." Id. Overall, while extrinsic evidence "may

be useful to the court," it is "less reliable" than intrinsic evidence, and its consideration "is

unlikely to result in a reliable interpretation of patent claim scope unless considered in the

context of the intrinsic evidence." Id. at 1318-19. Where the intrinsic record unambiguously

describes the scope of the patented invention, reliance on any extrinsic evidence is improper.

See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing

Vitronics, 90 F.3d at 1583).

          Finally, "[t]he construction that stays true to the claim language and most naturally aligns

with the patent's description of the invention will be, in the end, the correct construction."

Renishaw PLC v. Marposs Societa ' per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows

that "a claim interpretation that would exclude the inventor' s device is rarely the correct

interpretation." Osram GmbH v. Int '! Trade Comm 'n, 505 F.3d 1351 , 1358 (Fed. Cir. 2007)

(quoting Modine Mfg. Co. v. US Int '! Trade Comm 'n, 75 F.3d 1545, 1550 (Fed. Cir. 1996)).

II.       CONSTRUCTION OF DISPUTED TERM 1
          "microtablets" 2

    Plaintiffs
    Plain and ordinary meaning: small tablets, such that multiple microtablets can be included in a
    single pharmaceutical preparation
    Hetero/Zydu
    tablets or pellets having a mean diameter of 2mm or less



1
 The Court will also adopt the parties' agreed-upon constructions.
2
 This term appears in claims 15, 16, and 19-21 of the ' 001 Patent.


                                                   4
    Pharma then
    tablets or pellets having a mean diameter of 5mm or less
    Indefinite
    Court
    tablets or pellets having a fraction of a single pharmaceutical dose and having a size such that
    they may pass through a human pylorus to the duodenum

          The parties agree that microtablets are generally smaller than conventional tablets, but

dispute whether, in the context of this patent, they are defined by a specific size. (D .I. 194 at 8;

D.I. 195 at 9) Plaintiffs propose a construction that lacks a definite size requirement ("small

tablets"), provided, however, that the microtablets are small enough that it would require more

than one microtablet of active pharmaceutical ingredient for a "single pharmaceutical

preparation." Defendants propose different sized-based requirements - mean diameters of no

more than 2.0 mm or 5.0 mm- but their specific proposed size requirements lack support in the

specification and claims. See, e.g. , ' 001 Patent, els. 20, 21 (leaving open possibility that

microtablets may be larger than 2.0 mm when accounting for their coating); D.I. 194 at 14-16

(relying on extrinsic evidence for 5.0 mm mean diameter limit).

          The parties agreed at oral argument that each microtablet must contain a fraction (i.e., a

part less than the whole) of a single pharmaceutical dose,3 such that a single dose requires a

plurality of microtablets. (Tr. at 26, 31 ; see also ' 00 l Patent, col. 5 11. 41-63 (noting that

microtablets contain "smaller dosage" than traditional tablets); col. 6 1. 65-col. 7 1. 43 (providing

three examples where plurality of microtablets or pellets are filled into single capsule)) 4 The

parties also agreed that each microtablet must be sized such that it can pass from a human




3
 The Court understands "a single pharmaceutical dose" to mean the amount of active ingredient
necessary to achieve the intended efficacy in humans.
4
  The parties also agreed that not every microtablet in a particular formulation is required to have
the same fraction of active ingredient. (See Tr. at 10, 17)


                                                    5
stomach, through the pylorus, to the duodenum. (Tr. at 23-26) These requirements find support

in the specification and - unlike reading into the claims Defendants' proposed size restrictions -

do not create concerns under the doctrine of claim differentiation. See ' 001 Patent, col. 5 11. 41-

54 ("The micro-tablets are incrementally released by the stomach and passed into the small

intestine . . .. "); see also D.I. 195 at 8-9 (discussing how doctrine of claim differentiation may be

violated by reading in specific size requirements). The Court's construction is based on these

conclusions.

III.   CONCLUSION
       The Court will construe the disputed term as explained above. An appropriate Order

follows.




                                                  6
